 4:97-cr-03051-RGK-CRZ Doc # 138 Filed: 09/09/20 Page 1 of 2 - Page ID # 135




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:97CR3051

      vs.
                                                           ORDER
ANTONIO BROWN,

                   Defendant.


This matter is continued until February 10, 2021 at 12:00 PM (noon) in Courtroom
#2 before Senior Judge Richard G. Kopf in Lincoln, Nebraska.

Defendant is released pursuant to the Special Condition “t” which is added to the
terms and conditions of Supervised Release as previously imposed, attached
hereto.

      Dated this 9th day of September, 2020.

                                            BY THE COURT:

                                            Richard G. Kopf
                                            Senior United States District Judge
4:97-cr-03051-RGK-CRZ Doc # 138 Filed: 09/09/20 Page 2 of 2 - Page ID # 136
